Citation Nr: 0512589	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin condition of the 
feet (claimed as foot warts), including tinea planus with 
verrucae plantaris 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 5, 1974, to 
January 28, 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for, among other things, 
tinea planus with verrucae plantaris (claimed as foot warts), 
and anxiety disorder with depression to include post-
traumatic stress disorder (PTSD).  The veteran's notice of 
disagreement contested the denial of claims of service 
connection for tinea planus with verrucae and PTSD.  On her 
June 2003 VA Form 9, the veteran stated that she would not 
continue with the PTSD claim, and effectively withdrew that 
appeal.  See 38 C.F.R. §§ 20.202, 20.204.  

It is noted that the veteran's representative submitted 
evidence in September 2004 with a waiver of local 
consideration, which will be addressed below.  (While some 
recently submitted evidence appears to relate to the PTSD 
claim, this issue has been withdrawn by the veteran and is 
not on appeal at this time.) 

The veteran testified before the undersigned Acting Veterans 
Law Judge at a November 2004 hearing, and the transcript is 
of record.  




FINDING OF FACT

A skin condition of the feet (claimed as foot warts), 
including tinea planus with verrucae plantaris, was not shown 
during service or for many years thereafter, and has not been 
related to service.  

CONCLUSION OF LAW

Service connection for a skin condition of the feet (claimed 
as foot warts), including tinea planus with verrucae 
plantaris, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

Of record are December 2001 and April 2004 letters informing 
the veteran of any information and evidence needed to 
substantiate and complete a claim of service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA indicated which 
portion of the information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Particularly, the April 2004 letter 
listed evidence already of record as contained in a previous 
rating decision and statement of the case.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent a 
December 2001 VCAA letter prior to the rating decision on 
appeal.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Here, the RO obtained service medical records, outpatient 
treatment records from the Las Vegas VA Medical Center (VAMC) 
from December 1999 to January 2002, and a decision 
promulgated by the Social Security Administration (SSA) along 
with the complete SSA record.  The RO received various 
statements from the veteran in November 1999, December 2001, 
February 2002, and September 2004.  It is noted that the 
veteran repeatedly referred to a foot surgery post-service in 
1976 at Long Beach Memorial Hospital.  The RO sent a November 
1999 records request, and then another records request in 
February 2002, which included the various names mentioned on 
the title page of this decision.  Shortly thereafter, the 
custodian of records returned a certification that no records 
existed for the veteran at the hospital.  Additionally, one 
of the pieces of evidence submitted to the Board in September 
2004 (with waiver of local consideration) is a letter from 
the Long Beach Memorial Medical Center that it kept records 
for twenty-five years, and because the records requested by 
the veteran were older than 1979, her records had already 
been destroyed.  VA discharged its duty to obtain relevant 
evidence identified by the veteran for this appeal.  

Finally, a medical examination is not necessary because the 
competent lay and medical evidence does not establish that 
the veteran suffered the claimed condition in service or that 
any skin condition of the feet may be associated with 
service.  See 38 C.F.R. § 3.159(c)(4).

There is no indication that there is any existing evidence 
that could substantiate the claim that has not been obtained.  
The veteran has been fully advised of the facts, law and 
regulations governing his claim and he has had full 
opportunity to submit evidence and argument.  Accordingly, in 
light of all of these considerations, the Board finds that it 
is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  For all the foregoing 
reasons, VA fulfilled its duties to the appellant.

II.  Facts

The veteran's service medical records contain a September 
1974 Report of Medical History on which she indicated that 
she had not experienced any foot trouble.  An enlistment 
physical assessment did not find any abnormality of the 
veteran's feet.  An undated report noted that the veteran was 
referred to the Recruit Evaluation Unit because of poor 
adaptation during recruit training characterized by signs of 
a hysterical personality disorder.  An administrative 
discharge was recommended because of the veteran's inability 
to cope with the stresses of boot camp.  On January 28, 1975, 
the veteran agreed to separation from service, and signed a 
statement that she was physically qualified for separation 
from active duty.  The records do not contain any notations 
concerning foot problems.  

Records generated from the SSA contain a number of records 
dealing with foot problems.  A July 1982 record from General 
Hospital Ventura County that indicated the veteran sought 
treatment for a callus over the medial aspect of the right 
great toe.  She also reported a history of plantar warts, and 
surgery the previous year.  In an August 1993 response to 
questions on a disability report, the veteran reported that 
the inflammations in her feet were from warts growing 
directly from nerves.  A SSA Reviewer's Notes from August 
1993 noted "several foot surgeries to no avail."  A 
November 1993 radiology report from Dr. S. H. noted evidence 
of an inferior calcaneal heel spur present with mild 
hypertrophic changes of the 1st metatarsal phalangeal joint.  
The report of a November 1993 Internal Medicine Evaluation 
for the Department of Social Services noted a past history of 
right foot surgery in 1981, and constant foot pain 
bilaterally due to warts.  The examiner found calluses on the 
feet with painful and tender soles, and indicated that the 
veteran may have a neuropathy involving the feet.  There were 
well-healed scars on the right foot.  

A March 1999 outpatient treatment report from the Las Vegas 
VAMC indicated that the veteran complained of painful growths 
on the bottom of both feet.  She reported having had them for 
years, and noted they seemed to be worsening.  She stated 
that she shaved the growths down with a razor, and noted that 
when they thickened they pressed against the nerves in her 
feet.  Findings observed included calluses on the feet and 
dry scaling skin.  The assessment was alteration in comfort 
related to calluses on the feet.

SSA records contain a May 1999 orthopedic consultation for 
bilateral foot pain.  The veteran reported that sometime in 
1974 or 1975 she developed bilateral foot pain gradually 
while in the military.  She stated she was later seen by a 
podiatrist and underwent surgery of the right foot.  A 
physical examination revealed numerous, painful plantar 
callosities in both feet.  

A June 1999 report from the Las Vegas VAMC indicated that the 
veteran sought routine treatment for bilateral foot pain, 
with onset and duration, according to the veteran, of twenty-
five years.  In July 1999, an examination showed multiple 
calluses on the plantar surfaces bilaterally, and the veteran 
was diagnosed as having plantar keratoma.  The veteran sought 
pain medication for "nerve damage" in both feet.  Later 
that month, diagnoses of record referred to plantar warts and 
chronic foot pain, with surgical scars present on the left 
foot.  

In March 2000, a SSA decision concluded that the veteran was 
entitled to a period of disability commencing in February 
1997 due in part to evidence of bilateral foot pain, 
bilateral calluses of the feet, and a history of right foot 
surgery.  

On VA dermatology consultation in April 2000, the veteran 
reported that the warts on her feet have been an ongoing 
problem since 1975.  She noted prior foot surgery and 
indicated that she has ongoing appointments for podiatry 
care.  She indicated that she shaved the growths of verrucae 
of the feet every three days.  The veteran reported symptoms 
of pain on the feet, and noted that the growths tended to 
grow very quickly.  An examiner found significant scaling and 
crusting on the feet.  The veteran was evaluated as having 
tinea planus vs. dermatitis and verrucae plantaris.  

An April 2000 progress note from the Las Vegas VAMC indicated 
the veteran had intractable plantar keratomas.  

In November 2001 the veteran, as a Mental Health Walk-In, 
asserted that her feet were getting much worse.  Axis III 
diagnoses included foot condition (injury deep plantar 
vessel), history of plantar wart since the Navy, and flat 
feet.  

In September 2004, additional evidence and argument were 
received with a waiver of RO review.  These include a report 
of August 2004 psychiatric treatment which noted the veteran 
was applying topical medication for dry skin and athlete's 
foot.  

In her November 2004 hearing, the veteran testified about the 
in-service events she believes caused her current foot 
condition.  These reportedly included swimming twice a day, 
five days per week, with about sixty to eighty persons, and 
using the shower with a large number of fellow soldiers.  The 
veteran stated that she did not have foot problems prior to 
the military, and that the foot problems presented after she 
left service.  She noted that she did not feel as if she was 
having foot problems while she was actually in service 
because she was not in service for a long period of time.  
The veteran testified that she had surgery on her feet at the 
end of 1976 at the Long Beach Memorial Hospital.  She 
reported that surgery she had on one of her big toes had 
nothing to do with the skin condition she claims is due to 
service.  The veteran also testified at her hearing that Dr. 
L. wanted to know how long the warts on the bottom of her 
feet had been present.  She stated that Dr. L. asked her 
whether she had been in the military, to which she responded 
in the affirmative.  She reported that Dr. L. indicated that 
he had seen such a foot problem from military people.

III.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disability shown after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  Analysis

The evidence of record does not support a claim of service 
connection for a skin condition of the feet.  Initially, the 
medical records from the veteran's brief (two-month) period 
of service are negative for any complaint or finding 
indicative of a condition concerning her feet.  In fact, the 
veteran testified at her hearing that the problem presented 
itself after she got out of the military.  

The veteran asserts that she had some sort of foot surgery at 
the Long Beach Memorial Medical Center approximately within a 
year following active duty.  While records on file do 
document the presence of surgical scars, the records of the 
actual operation are not of record and have not been found.  
Any such records are not available as indicated in 
correspondence from the Long Beach Memorial Medical Center 
(and addressed above in the section above addressing VCAA 
duties).  

Subsequent to service, the first objective medical evidence 
in the record referred to a foot problem in 1982, involving a 
problem with her right great toe.  This treatment appears to 
be localized to the right great toe and, according to the 
veteran at her hearing, it did not have anything to do with 
the foot disorder she believes came from service.  

The earliest objective medical evidence on file relating to a 
skin condition of the feet was in 1993, more than 15 years 
after service, when the veteran reported inflammation from 
warts in connection with SSA benefits.  Examination at that 
time found calluses on both feet with pain.  The treating 
medical professional did not relate this skin problem to her 
brief period of active duty.  

Subsequent VA and private medical records show treatment for 
skin conditions of the feet included the following: calluses 
on the feet with tender and painful soles; painful growths on 
the bottom of both feet; dry scaling skin; painful plantar 
callosities; plantar keratoma; plantar warts; tinea planus 
vs. dermatitis; verrucae plantaris; and history of plantar 
warts with injury to the deep plantar vessel.  None of these 
conditions have been related by competent medical evidence to 
the veteran's period of service. 

While the veteran appears to have had a serious skin 
condition involving the feet for a number of years, the 
record lacks evidence of a causal connection, or nexus, 
between any current disability and service.  A crucial 
element of service connection is medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra, at 253.

The Board has considered the Axis III diagnoses on the 
November 2001 report of psychiatric treatment noting a 
history of plantar warts since the Navy.  In this case, 
however, the physician treating the veteran for psychiatric 
symptoms did not conclude that a foot disorder was of service 
onset or was otherwise related thereto.  Such statements 
constitute only a history provided by the veteran.  The Court 
has held that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  

Additionally, the Board has considered the veteran's 
testimony at her November 2004 hearing relating a statement 
from a Dr. L., to the effect that he had seen such a foot 
problem (as the veteran has) in military people.  Assuming 
the veteran reported this statement accurately, Dr. L.'s 
reported statement is no more than a general comment and did 
not conclude that the veteran's particular foot disorder was 
of service onset or was otherwise related thereto.  

The only link between the veteran's current skin conditions 
of the feet and service is found in the veteran's own 
statements.  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, her opinion does not constitute 
competent medical evidence linking her current skin condition 
of the feet to service.

In short, a skin condition of the feet was not shown during 
service or for many years thereafter, and no competent 
medical evidence has been presented to show a connection 
between the current skin conditions of the feet and her 
period of service.  Without medical evidence of a link to 
service, the claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim of service connection for tinea planus with verrucae 
plantaris, the benefit of the doubt doctrine is not for 
application.  See generally Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for a skin condition of the 
feet (claimed as foot warts), including tinea planus with 
verrucae plantaris, is denied.


	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


